Exhibit 10.1

AMENDMENT NO. 1

TO

FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) dated as of December 21, 2017, is entered into among
SAExploration, Inc., a Delaware corporation (“Borrower”), the Guarantors party
hereto, the Lenders party hereto, and Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders (in such capacity,
the “Agent”), and amends that certain First Amended and Restated Credit and
Security Agreement dated as of September 22, 2017 (as so amended,
the “Agreement”), entered into among the Borrower, the Guarantors, the Lenders
party thereto and Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Borrower has requested that all of the Lenders party to the
Agreement on the date hereof (including after giving effect to this Amendment)
(such Lenders, “All Lenders”) amend the Agreement to effect the changes
described below; and

WHEREAS, All Lenders have agreed to amend the Agreement to effect such changes
subject to the terms and conditions hereof;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.    New Lenders. 1992 MSF International Ltd. and 1992 Tactical Credit Master
Fund, L.P., each, is hereby joined as a “Lender” to the Agreement and each of
the other Loan Documents (each, a “New Lender”), as applicable, and each such
New Lender hereby joins in, ratifies and confirms all terms, conditions and
other provisions set forth in the Agreement and the other Loan Documents made by
or pertaining to the “Lenders”. Each New Lender hereby (a) represents, warrants,
and covenants that (i) it shall be bound by the provisions of the Agreement and
the other Loan Documents and other instruments or documents furnished pursuant
thereto as a Lender thereunder and shall have the obligations of a Lender
thereunder, (ii) it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 6.1 of the
Agreement, if any, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment (and become a Lender under the Agreement and the other Loan
Documents); and (b) agrees that (i) it will, independently and without reliance
on the Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations that by the terms
of the Loan Documents are required to be performed by it as a Lender. Each New
Lender acknowledges and agrees that, as of the date hereof, (x) it is not a
Lender in regards to the Existing Obligations or the First Amended and Restated
Effective Date Advance and no such Obligations are owed to it (or will be owed
to it as a result of joining as a “Lender” to the Agreement in accordance with
the provisions hereof) and (y) it shall not be required to issue any
Commitments, other than Subsequent Advance Commitments (solely to the extent it
agrees to do so) pursuant to Section 2.1(c) of the Agreement, or make any
Advances, other than Subsequent Advances (solely to the extent it agrees to do
so) pursuant to Section 2.1(c) of the Agreement, in each case, subject to the
terms and conditions set forth in the Agreement.



--------------------------------------------------------------------------------

2.    Amendments.

a)    The following defined term is added to Schedule 1.1A to the Agreement in
the appropriate alphabetical order:

“First Amendment Effective Date” shall mean December 22, 2017.”

“RSA” means that certain Restructuring Support Agreement dated as of
December 19, 2017, among the Borrower, the Guarantors and the other Persons
party thereto, pursuant to which the Borrower has agreed to enter into certain
transactions, including the exchange of certain Indebtedness of the Parent for
Equity Interests issued by the Parent, as in effect on the date hereof.

b)    The following defined terms in Schedule 1.1 A to the Agreement are hereby
amended and restated as follows:

“Intercompany Canadian Note” means the Secured Promissory Note dated December 5,
2012, issued by SAExploration (Canada) Ltd. to the Borrower in the original
principal amount of U.S. $50,000,000, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Interest Rate” means an interest rate equal to (i) ten and one quarter percent
(10.25%) per annum for the period from the Funding Date in regards to the First
Amended and Restated Effective Date Advance through and including March 22,
2018, (ii) ten and three quarter percent (10.75%) per annum for the period from
March 23, 2018 through and including September 22, 2018, and eleven and three
quarter percent (11.75%) per annum, thereafter, provided that upon the
occurrence of a Chapter 11 Trigger Event (as defined in the RSA), the
Obligations shall automatically bear interest at a per annum rate equal to two
percent (2%) above the per annum rate otherwise applicable hereunder.

“Maximum Amount” means $20,000,000.00.

“Subsequent Advance Amount” means an aggregate amount equal to $15,000,000,
which amount shall be uncommitted as of the First Amendment Effective Date.

c)    The following sentence is hereby added after the last sentence in
Section 2.1(c) of the Agreement:

“As of the First Amendment Effective Date, (i) no Subsequent Advance Commitments
have been issued hereunder and (ii) the maximum amount of Subsequent Advance
Commitments that may be issued by the Lenders hereunder and the allocations of
the Lenders with respect thereto, in each case, is set forth on Schedule 2.1(c)
attached hereto. Each Lender’s pro rata or ratable portion of Subsequent Advance
Commitments shall be based upon the allocations set forth in Schedule 2.1(c)
attached hereto.”

Section 2.5(b) of the Agreement is hereby amended and restated, in its entirety,
as follows:

(b)    Overadvances. If at any time, the aggregate principal amount of the
Advances made hereunder exceeds the Maximum Amount (such overage, the
“Overadvance Amount”), then the Borrower shall immediately, upon demand of the
Agent (at the direction of the Required Lenders) pay the Obligations in an
aggregate amount equal to the Overadvance Amount.

d)     Schedule 2.1(c) attached hereto is hereby added to the Agreement
immediately after Schedule 2.1.



--------------------------------------------------------------------------------

e)    Schedule 5.1(b)(i), (ii), (iv) attached hereto amends, restates and
replaces the existing Schedule 5.1(b)(i), (ii), (iv) to the Agreement.

f)    Exhibit G attached hereto amend, restates and replaces the existing
Exhibit G to the Agreement.

3.    Reserved.

4.    Conditions Precedent. As a condition to the effectiveness of this
Amendment, the Agent and the Lenders shall have received, in form and substance
satisfactory to the Agent and All Lenders, the following:

a)    this Amendment, duly executed by the Borrower, the Guarantors, All Lenders
and the Agent;

b)    evidence that the execution, delivery and performance of this Amendment by
the Borrower and the Guarantors has been duly authorized by all necessary
corporate action, including without limitation the approval of the Board of
Directors of the Borrower and the Guarantors;

c)    the consent of the Term Lenders, in form and substance satisfactory to
Agent and All Lenders, to this Amendment (and the amendments and other
provisions set forth herein, including, without limitation, the increase in the
maximum amount of Subsequent Advance Commitments that may be issued by the
Lenders);

d)    payment of all costs and expenses of Agent and Lenders (i) incurred by or
on behalf of the Agent or Lenders (including reasonable attorneys’ fees and
expenses) arising under or in connection with the preparation, execution and
delivery of this Amendment and the other documents contemplated thereby and
(ii) outstanding on the date hereof (to the extent that such costs and expenses
are reimbursable and/or payable under the Agreement and/or the other Loan
Documents).

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender shall, by delivery of its executed signature page (or
executed counterpart of a signature page) be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders.

5.    Borrower Acknowledgement. The Borrower and Guarantors, each, hereby
acknowledges and agrees that it is unconditionally liable to the Agent and
Lenders for the full and immediate payment of each of the Obligations set forth
at Schedule A attached hereto and incorporated herein by reference, and that the
Borrower and Guarantors have no offsets, defenses, counterclaims or set-offs
with respect to the full and immediate payment and performance of any or all
Obligations and Guaranteed Obligations, as applicable, under the Loan Documents,
all of which offsets, defenses, counterclaims are set-offs are hereby waived.
The Borrower and Guarantors acknowledge and agree that, as of the date hereof,
(i) no Subsequent Advance Commitments have been issued and (ii) the Subsequent
Advance Amount is uncommitted.

6.    Enforceability of Obligations; Waiver and Consents. The Borrower and each
of the Guarantors agrees that the Loan Documents are in full force and effect,
and enforceable against Borrower and Guarantors in accordance with their
respective terms (other than as amended hereby). The Borrower and each Guarantor
hereby waives and affirmatively agrees not to challenge or otherwise pursue any
and all defenses, affirmative defenses, counterclaims, claims, cause of actions,
setoffs or other rights that it may have relating to the Obligations, Guaranteed
Obligations, the Loan Documents, or the Collateral, including, but not limited
to, the liens and security interests in favor of Agent and Lenders, or the
conduct of Agent and Lenders in administering any such Obligations, Guaranteed
Obligations or any other agreements.



--------------------------------------------------------------------------------

7.    Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges, the Agent and each Lender (including for the avoidance
of doubt, the Original Lender, whether in its capacity as Lender, Agent, ABL
Agent or otherwise), and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which each Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment (including, without limitation, related to
the Loan Documents, the transactions contemplated hereunder, the Original Credit
Agreement, the Loan Documents (as defined in the Original Credit Agreement) or
any act or omission of the Original Lender in any capacity under such Loan
Documents), whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

8.    Confirmation of Compliance with Section 15.1 of the Agreement. The
Borrower and the Lenders party hereto hereby confirm that all of the actions
required to be taken by the Lenders and Borrower pursuant to Section 15.1 of the
Agreement have been taken in accordance with the provisions of such Section. The
Borrower confirms that this Amendment is permitted under the Agreement, the
Intercreditor Agreement and the Junior Documents (as defined in the
Intercreditor Agreement).

9.    Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in contravention of applicable law or
the terms of its operating agreement or other organizational documents and
except as have been previously obtained, do not require the consent or approval
of any governmental body, agency or authority, and this Amendment and the
Agreement (as amended hereby) will constitute the valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

10.    Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

11.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

12.    Direction; Indemnity; Expenses. Each of the Lenders party hereto hereby
(i) authorizes and directs the Agent to execute and deliver this Amendment, and
(ii) acknowledges and agrees that the foregoing directed action constitutes a
direction from the Lenders under Article 17 of



--------------------------------------------------------------------------------

the Agreement, including, without limitation, Section 17.1 and Section 17.3 of
the Agreement. The Borrower, the Guarantors party hereto and the Lenders party
hereto expressly agree and confirm that the Agent’s right to indemnification, as
set forth in Sections 11.3 and 17.5 of the Agreement shall apply with respect to
any and all losses, claims, liabilities costs and expenses that the Agent
suffers, incurs or is threatened with relating to actions taken or omitted by
the Agent (in accordance with the Agreement) in connection with this Amendment
and the other documents contemplated hereby. The Borrower hereby agrees to pay
on demand all costs and expenses in accordance with Section 19.9 of the
Agreement, in each case, incurred in connection with the preparation,
negotiation and execution of this Amendment and all related documents.

13.    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of New York without giving effect to its principles of
conflicts of laws.

14.    Guarantor Acknowledgement. Guarantors, for value received, hereby consent
to the Borrower’s execution and delivery of this Amendment, and the performance
by the Borrower of its agreements and obligations hereunder. This Amendment and
the performance or consummation of any transaction that may be contemplated
under this Amendment, shall not limit, restrict, extinguish or otherwise impair
the Guarantors’ liabilities and obligations to Agent and Lenders under the Loan
Documents (including without limitation the Guaranteed Obligations). Each of the
Guarantors acknowledges and agrees that (i) the Guaranty to which such Guarantor
is a party remains in full force and effect and is fully enforceable against
such Guarantor in accordance with its terms and (ii) it has no offsets, claims
or defenses to or in connection with the Guaranteed Obligations, all of such
offsets, claims and/or defenses are hereby waived.

15.    Notices. For purposes of the Agreement, in case of notices to any Lender,
they shall be sent to the respective address set forth below the signature of
each Lender on the signature pages hereto.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary GUARANTORS: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SUB, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary NES, LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

 

[Signature Page to Amendment No. 1 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

AGENT: CANTOR FITZGERALD SECURITIES, as Agent By:  

/s/ James Bond

Name:   James Bond Title:   Chief Operating Officer

 

[Signature Page to Amendment No. 1 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Executive Officer Notice Address:

c/o Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota 55416 Attention: Jake Mercer Facsimile: (612) 253-6149
WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Executive Officer Notice Address:

c/o Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota 55416 Attention: Jake Mercer Facsimile: (612) 253-6149
WHITEBOX CREDIT PARTNERS, L.P. By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Executive Officer Notice Address:

c/o Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, Minnesota 55416 Attention: Jake Mercer Facsimile: (612) 253-6149

 

[Signature Page to Amendment No. 1 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

1992 MSF INTERNATIONAL LTD. By: Highbridge Capital Management, LLC as Trading
Manager and not in its individual capacity By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director Notice Address:

c/o Highbridge Capital Management, LLC

40 West 57th Street 32nd Floor

New York, NY 10019

hcmbankdebt@hcmny.com

HS_HighbridgeBankDebt@hedgeserv.com Facsimile: (646) 495-4382
                  (646) 438-6510 1992 TACTICAL CREDIT MASTER FUND, L.P. By:
Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director Notice Address:

c/o Highbridge Capital Management, LLC

40 West 57th Street 32nd Floor

New York, NY 10019

hcmbankdebt@hcmny.com

HS_HighbridgeBankDebt@hedgeserv.com Facsimile: (646) 495-4382
                  (646) 438-6510

 

[Signature Page to Amendment No. 1 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

/s/ Jeff Hastings

Jeff Hastings   Notice Address:  

SAExploration Holdings, Inc.

 

1160 Dairy Ashford, Suite 160

 

Houston, TX 77079

  email: jhastings@saexploration.com   Facsimile: (281) 258-4418  

 

[Signature Page to Amendment No. 1 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

/s/ John Pecora

John Pecora   Notice Address:  

130 Montadale Dr.

 

Princeton, NJ 08540

 

 

  email: pecora5@aol.com   Facsimile:  

 

[Signature Page to Amendment No. 1 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Obligations

As of December 21, 2017

 

First Amended and Restated Effective Date Advance:

   $ 2,351,375.55  

Existing Obligations:

   $ 2,648,624.45  

TOTAL

   $ 5,000,000 * 

 

* plus accrued and accruing interest, fees, costs, expenses, attorneys’ fees,
disbursements and costs of collection and other charges as provided under the
Loan Documents



--------------------------------------------------------------------------------

Schedule 2.1(c)

MAXIMUM AMOUNT OF SUBSEQUENT ADVANCE COMMITMENTS THAT MAY BE ISSUED AS OF THE
FIRST AMENDMENT EFFECTIVE DATE

 

Lender

  Maximum Amount of
Subsequent Advance
Commitments that may
be issued by each  Lender
as of the First
Amendment Effective
Date     Percentage of Aggregate
amount of Subsequent
Advance Commitments
that may be  issued by the
Lenders as of the First
Amendment Effective Date  

Whitebox Multi-Strategy Partners, L.P.

  $ 7,787,041.32       51.91360880 % 

Whitebox Credit Partners, L.P.

  $ 2,349,926.37       15.66617580 % 

Whitebox Asymmetric Partners, L.P.

  $ 1,725,532.31       11.50354873 % 

Jeff Hastings

  $ 375,000.00       2.50000000 % 

John Pecora

  $ 937,500.00       6.25000000 % 

1992 MSF International Ltd.

  $ 1,338,637.50       8.92425000 % 

1992 Tactical Credit Master Fund, L.P.

  $ 486,362.50       3.24241667 %   

 

 

   

 

 

 

Total:

  $ 15,000,000.00       100.00 %   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 5.1(b)(i), (ii), (iv)

Capitalization of Loan Parties

and Subsidiaries

Organization Chart

 

Loan Party

 

Certificate No(s).

 

Holder

 

Type of

Rights/Stock

(common/

preferred/option

/ class)

 

Number of

Shares (after

exercise of all

rights to

acquire shares)

 

Percent Interest

(on a fully

diluted basis)

SAExploration Holdings, Inc.

 

—  

  Public Stockholders and Warrant Holders   Common Stock, Warrants to Purchase,
Options to Purchase Preferred Stock  

Common Stock: 55,000,000 shares authorized; 17,451,353 shares outstanding

 

Warrants to purchase 581,807 shares of common stock outstanding

 

Options to purchase 241,642 shares of common stock outstanding

 

Preferred Stock: 1,000,000 shares authorized; 0 shares outstanding

 

—  

SAExploration Sub, Inc.

 

2*

 

SAExploration Holdings, Inc.

  Common Shares  

100 shares

 

100%

SAExploration, Inc.

 

(a)    18*

 

(b)    A-4*

 

SAExploration Sub, Inc.

 

Common Shares

 

Series A preferred shares

 

(a)    948,750 common shares

 

(b)    5,000,000 Series A preferred shares

 

(a)    100%

 

(b)    100%

SAExploration Seismic Services (US), LLC

 

1*

 

SAExploration, Inc.

  Membership Interest  

100% Membership Interest

 

100%

NES, LLC

 

1*

 

SAExploration, Inc.

  Membership Interest  

100% Membership Interest

 

100%



--------------------------------------------------------------------------------

First Tier Subsidiaries

 

Certificate No(s).

 

Holder

 

Type of

Rights/Stock

(common/

preferred/option

/ class)

 

Number of

Shares (after

exercise of all

rights to

acquire shares)

 

Percent Interest

(on a fully

diluted basis)

SAExploration México S. de R.L. de C.V.

 

N/A

 

SAExploration, Inc. – 99%

 

SAExploration Seismic Services (US), LLC – 1%

 

Membership Interest

 

100% Membership Interest

 

SAExploration, Inc. – 99%

 

SAExploration Seismic Services (US), LLC – 1%

SAExploration (Australia) Pty. Ltd.

 

N/A

 

SAExploration, Inc.

 

Shares

 

100 shares

 

100%

SAExploration (Malaysia) Sdn. Bhd.

 

(a)    003

 

(b)    004*

 

(c)    005

 

SAExploration, Inc.

 

Shares

 

(a)    2 Shares

 

(b)    325,000 Shares

 

(c)    174,998 Shares

 

(a)    0.0004%

 

(b)    65%

 

(c)    34.9996%

Southeast Asian Exploration Pte. Ltd.

 

(a)    3

 

(b)    4*

 

SAExploration, Inc.

 

Shares

 

(a)    35 Shares

 

(b)    65 Shares

 

(a)    35%

 

(b)    65%

Calgary Finance Company Ltd.

 

(a)    A-1*

 

(b)    A-2

 

SAExploration, Inc.

 

Shares

 

(a)    650 Shares

 

(b)    350 Shares

 

(a)    65%

 

(b)    35%

1623739 Alberta Ltd.

 

(a)    A-1

 

(b)    A-2*

 

SAExploration, Inc.

 

Shares

 

(a)    350 Shares

 

(b)    650 Shares

 

(a)    65%

 

(b)    35%

SAExploration (Brasil) Serviços Sísmicos Ltda.

 

N/A

 

SAExploration, Inc. – 99.9%

 

SAExploration Seismic Services (US), LLC - .1%

 

Membership Interest

 

100% Membership Interest

 

SAExploration, Inc. – 99.9%

 

SAExploration Seismic Services (US), LLC - .1%

Kuukpik/SAExploration LLC

 

N/A

 

SAExploration, Inc.

 

Membership Interest

 

49% Membership Interest

 

49%

SAExploration Global Holdings (UK) Ltd.

 

(a)    1

 

(b)    2*

 

(c)    3

 

(d)    4*

 

(e)    5

 

SAExploration, Inc.

 

Ordinary Shares

 

(a)    Cancelled

 

(b)    650 Shares

 

(c)    350 Shares

 

(d)    3,117,446 Shares

 

(e)    1,678,624 Shares

 

Certificates 3 and 5 represent 35% of shares issued and outstanding.

 

Certificates 2* and 4* represent 65% of shares issued and outstanding.

 

* Pledged Certificated Stock certificate delivered to Agent.



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] BORROWING CERTIFICATE

[Date]

To: Cantor Fitzgerald Securities,

as Agent

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of September 22, 2017, by and among
SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors party
thereto from time to time, the lenders party thereto from time to time, and
Cantor Fitzgerald Securities, in its capacity as Agent. Capitalized terms used
in this Borrowing Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.

 

  1. The requested Funding Date is [            ], 20    1 (for the avoidance of
doubt, such Funding Date shall be a Business Day).

 

  2. (select one)

 

  ☐ A Borrowing constituting the First Amended and Restated Effective Date
Advance

 

  ☐ A Borrowing constituting a Subsequent Advance

 

  3. The principal amount of the Borrowing to which this notice applies is
$[        ]2.

 

  4. The account to be credited with the proceeds of the Borrowing is the
Designated Account, located at [                    ].3

 

  5. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, [the conditions set forth in Sections 4.1
and 4.4 of the Credit Agreement have been satisfied]4 [the conditions set forth
in Sections 4.3 and 4.4 of the Credit Agreement have been satisfied]5 and that
such conditions shall be satisfied as of the requested Funding Date.

 

  6. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested

 

1  The Borrowing Certificate for the First Amended and Restated Effective Date
Advance must be received by the Administrative Agent not later than 9:00 a.m.
(New York City Time) on the First Amended and Restated Effective Date. The
Borrowing Certificate for any Subsequent Advance must be received by the
Administrative Agent not later than 9:00 a.m. (New York City Time) at least Five
(5) Business Days (or such shorter period as the Required Lenders may agree)
prior to the date that is the requested Funding Date.

2  The First Amended and Restated Effective Date Advance shall not exceed
$5,00,000 less Existing Obligations; and the maximum aggregate amount of all
Subsequent Advances shall not exceed an aggregate amount equal to $15,000,000.

3  Insert wire instructions for Designated Account.

4  To be used for the First Amended and Restated Effective Date Advance.

5  To be used for a Subsequent Advance.



--------------------------------------------------------------------------------

  Funding Date, before and after giving effect thereto and to the application of
the proceeds thereof:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance.

This Borrowing Certificate complies with Section 2.3(a) of the Credit Agreement.

 

SAEXPLORATION, INC., By:  

                                          

Name:   Title:  